Exhibit 10.2

 

Cascade Natural Gas Corporation

Long Term Incentive Program

 

Introductory Note

 

The following Long Term Incentive Program (LTIP Program) is governed by the
Cascade Natural Gas Corporation 1998 Stock Incentive Plan (Plan) approved by the
Board on November 9, 1998 and by Shareholders in January 1999. Any
contradictions in terms between the Plan and the LTIP Program will be resolved
in favor of the Plan.  The description provided herein sets forth the specific
terms and conditions of the LTIP Program covering eligibility, performance
measures, grant cycles and other key factors not described in the Plan.  Each
year when a new three-year cycle commences, the LTIP Program Exhibits will be
updated.  Each individual participant will also receive an LTIP award agreement
that defines the individual terms for participation in a particular grant cycle.

 

Long-term Incentive Plan

 

In an effort to attract, retain and motivate key employees, Cascade Natural Gas
will provide a long-term incentive plan as outlined below.

 

OBJECTIVES

•                  To encourage long-term value creation

•                  Retain key executives by providing meaningful levels of
compensation at risk should an employee elect to leave prior to vesting

•                  Promote the long-term success of Cascade Natural Gas by
attracting and retaining the best possible talent in key positions

 

ELIGIBILITY

•                  CEO, CFO and other executives designated by the Board of
Directors (Board)

 

AWARD PERIOD

This is an annual plan and the Governance, Nominating and Compensation Committee
(the “Committee”) will determine the award periods.  Award periods shall be
three years in length.  The initial award period starts on July 1, 2005 and ends
June 30, 2008.  At the end of each year, the Committee shall determine the
various factors necessary to calculate the estimated payouts and determine
whether adjustments need to be made regarding annual shares to be granted for
the next 3-year Award Period.

 

Ranking Determination

As of July 1st, the Committee will determine the current ranking of the Company
among its peer group based on return of equity (“ROE”) and target ranking for
the next three-year award period.  At the end of the award period, the Committee
will determine the performance accomplished in relation to the peer group.  The
ranking will establish the vesting of stock and will be based upon

 

--------------------------------------------------------------------------------


 

the most recent audited financial statements for each company in the peer group
at the time of the ranking.

 

Stock Price Assumption

The stock price utilized to estimate the annual stock award grant will be the
average of the previous 5 days closing price prior to each July 1st.

 

Target Payout

The initial target payout for 2005 will be a ranking of 5th  and the threshold
payout is a ranking of 6th.  Each subsequent year, the Committee will establish
the peer group ranking for a threshold payout and for a target payout.  A target
payout shall be at 20% of base salary at the start of the plan period.  The
maximum payout at a ranking of 1st shall be at 40% of base salary at the start
of the plan period.

 

PLAN FEATURES

•                  Each eligible executive will be awarded a target amount of
number of shares of Company stock each year based on an assessment by the Board
and/or Committee of performance and the retention risks associated with an
individual executive and employment agreements, if applicable.  The portion of
the target amount that vests is paid in shares of Company common stock at the
end of the award period.

•                  If there is a change in control of the Company before the end
of an award period, all target awards shall vest and the value of the target
award shall be paid in cash in lieu of shares.

 

EMPLOYMENT CHANGES

•                  If employee terminates due to retirement, disability, death,
or reduction-in-force, the employee is eligible for a pro-rated award of shares
based on service during the performance period(s) and performance levels.  No
payments shall be made to a participant under this plan that would constitute
excess parachute payments within the meaning of Section 280G of the Internal
Revenue Code.

•                  If an employee terminates for any other reason prior to
vesting, he/she is not eligible to receive any shares under the plan unless
determined otherwise by the Board.

 

VESTING

•                  Shares will vest based on the ranking of return on equity
compared to the peer group utilities during the 3rd year of the award period, as
follows:

 

3rd year ROE ranking

 

Vesting as a% of Target

 

9

 

0

 

8

 

0

 

7

 

0

 

6

 

20

%

5

 

40

%

4

 

55

%

3

 

70

%

2

 

85

%

1

 

100

%

 

2

--------------------------------------------------------------------------------


 

•                  The results of the above calculation will be ranked from
lowest to highest (the lowest is 10 and the highest is 1).

 

•                  The ranking includes the 8 peer companies and Cascade Natural
Gas Corporation.

 

Dividend Equivalent Cash Awards

 

For every share of Common Stock the participant earns, a cash dividend value
will be calculated and paid according to the following:

 

Final Share Award (CGC shares)

 

X

 

Total Dividends Paid Per Share over 3 year term

 

=

 

Cash Award

 

TAX WITHHOLDING

 

The full value of the Share Award and the Dividend Equivalent Cash Award are
considered ordinary income and are therefore subject to taxation at the time of
payment.  To satisfy such taxes on income not deferred, the Company will first
withhold from the Dividend Equivalent Cash Award.  If that income is not
sufficient to satisfy the tax withholding requirements, the participant may
request that shares be withheld, or they may provide cash payment to cover the
taxes.

 

Audit and Approval of Awards

 

The Company’s Director of Internal Audit will review the financial calculations
necessary to determine the Financial Performance, as well as other steps in
determining the award for each individual, before awards are made.  The
Committee will approve all awards prior to payout.

 

Payment

 

Awards will be paid as soon as practicable following the completion of the
Program Term and approval by the Committee.  Awards will be paid in Cascade
Natural Gas Corporation common stock and dividend equivalents will be paid in
cash.

 

Peer Group

Avista Corporation (AVA)

Chesapeake Utilities (CPK)

Laclede Gas (LG)

New Jersey Resources (NJR)

Northwest Natural (NWN)

South Jersey Industries (SJI)

Southwest Gas (SWX)

Washington Gas Light (WGL)

 

If a peer company ceases to exist, the Committee will select an alternate peer
company

 

This plan may be altered, amended or cancelled at any time upon approval of the
Committee or the Board.

 

3

--------------------------------------------------------------------------------